UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 701 Palomar Airport Road, Suite170, Carlsbad, California (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X] NO [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] (do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] On January 9, 2012, 406,000,233 shares of common stock, par value $0.00001 per share were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of November 30, 2011 (unaudited) and May 31, 2011 3 Condensed consolidated Statements of Operations for the three and six months ended November 30, 2011 and November 30, 2010 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the six months ended November 30, 2011 and November 30, 2010 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 6-24 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-40 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 40 ITEM 4. Controls and Procedures 40 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 41 ITEM 1A. Risk Factors 41 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3. Defaults Upon Senior Securities 42 ITEM 4. Removed and Reserved 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 42-43 SIGNATURES 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets November 30, 2011 May 31, 2011 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Current portion of marketable securities Accounts receivable Accounts receivable - affiliated company - Work-in-process Prepaid income taxes Prepaid expenses and other current assets Total current assets Marketable securities, net of current portion - Property and equipment, net Other assets Investment in affiliated company - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Total current liabilities Other non-current liabilities - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,167,618 shares issued and 406,552,249 shares outstanding at November 30, 2011 and 438,167,618 shares issued and 407,526,799 shares outstanding at May 31, 2011 Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost – 31,615,369 shares and 30,640,819 shares at November 30, 2011 and May 31, 2011,respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended November 30, November 30, November 30, November 30, Revenues: License and service revenue $ Cost of sales: License and service revenue Amortization of purchased intangibles - - Total cost of sales Gross profit (loss) ) Operating expenses: Research and development Selling, general and administrative Impairment of goodwill - - Total operating expenses Operating loss ) Other income (expense): Interest and other income Interest expense - ) - ) Gain on sale of Vigilys business line - - - Realized loss on sale of marketable securities - - - ) Equity in loss of affiliated company ) Total other income (expense), net ) Loss before income taxes ) Provision (benefit) for income taxes ) ) Net loss $ ) $ ) $ ) $ ) Basic loss per common share $
